FILED
                             NOT FOR PUBLICATION                              FEB 26 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 AMRIT CHATELAIN,                                  No. 07-70219

               Petitioner,                         Agency No. A038-211-575

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2009 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Amrit Chatelain, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (BIA) order dismissing his appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252, and we dismiss the petition for review.

        Chatelain failed to exhaust his contentions that his conviction for delivery of

marijuana for consideration does not qualify as a conviction as defined in 8 U.S.C.

§ 1101(a)(48) and that no contest pleas are inadmissable in removal proceedings to

prove the existence of an underlying conviction. See Barron v. Ashcroft, 358 F.3d
674, 677 (9th Cir. 2004).

        PETITION FOR REVIEW DISMISSED.




IH/Research                                 2                                    07-70219